IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 319ch
vs.
JUDGE WALTER H. RICE
BRUCE LONG,

Defendant.

 

ENTRY SETTING BRIEFING SCHEDULE ON
DEFENDANT’S .l\/IOTION TO SUPPRESS (DOC. #25)

 

On April 18, 2019, counsel for the Government and the Defendant advised this Court that
neither Wished to call any further Witnesses on the issue ef Defendant’s Motion to Suppress
Evidence, filed February 27, 2019 (Doc. #25). An oral and evidentiary hearing had been held on
April 3, 2019. Both counsel have ordered a transcript of the proceedings on the aforesaid April 3,
2019. Not later than 21 days following the filing of the transcript above-referenced, the
Defendant Will file his post-hearing memorandum, to be followed not later than 21 days
thereafter by the Govemment’s response The moving Defendant Will then file any reply

memorandum deemed necessary not later than 14 days following receipt of the Government’s

w cl §

April 19, 2019 WALTER H. RICE
UNlTED STATES DISTRICT JUDGE

submission

 

Copies to:

Counsel of record

